Citation Nr: 0826784	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran had active service from August 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed January 1989 rating decision denied service 
connection for hepatitis.  

3.  The evidence added to the record since the January 1989 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSION OF LAW

The January 1989 rating decision, which denied entitlement to 
service connection for hepatitis, is final, and evidence 
received since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

In this case, the RO sent the veteran a letter dated in 
September 2004 that informed him of VA's duty to assist him 
in substantiating his hepatitis C claim under the VCAA, and 
the effect of this duty upon his claim.  In connection with 
the current appeal, VA has obtained the veteran's service 
records as well private treatment records dated June 2004 and 
articles submitted by the veteran.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence and in April 2006 informed the VA 
that he had no additional evidence to support his claim and 
wished to expedite his claim.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The Board also finds that the letters meet the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim for 
service connection for hepatitis.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the hepatitis C claim is being denied, such 
other issues are moot.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The veteran is claiming entitlement to service connection for 
hepatitis C.  It is noted that the RO first denied a claim of 
entitlement to service connection for hepatitis in a January 
1989 rating decision.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

The evidence of record at the time of the last final denial 
in January 1989 included service treatment records, private 
treatment records dated in May 1988, and a VA examination 
dated in September 1988.  

The service treatment records reflect a diagnosis of 
hepatitis A in November 1973.  
He was hospitalized in December 1973 and again in March 1974.  
On both occasions the diagnosis was viral hepatitis, type A.  
Both reports of hospitalization noted that the veteran had no 
history of drug abuse.  There were no subsequent complaints 
or treatment during service, and a July 1974 discharge 
examination shows normal findings.  

The post-service private treatment records associated with 
the claims file at the time of the last final rating decision 
include a May 1988 report in which the veteran stated that he 
was an IV drug user.  Similarly, the September 1988 VA 
examination noted that the veteran was a heroin user.  That 
examination report also noted that 
the in-service hepatitis A problems were acute and that the 
veteran had no liver problems since then.  Indeed, it was 
noted that present liver functions studies were normal.  

Based on the above evidence, the RO in January 1989 denied 
the claim of service connection for hepatitis, on the basis 
that there was no current diagnosis.  

The evidence added to the record since the last final rating 
decision in January 1989 includes various statements from the 
veteran attributing his hepatitis to tattoos acquired during 
active service.  In such statements he also denied past 
intravenous drug use.  Also of record are several news 
articles addressing rates of hepatitis among veterans.  
Finally, the recently submitted evidence includes private 
treatment records from June 2004 showing a diagnosis of 
hepatitis C.

The evidence detailed above was not previously before agency 
decisionmakers and is not cumulative or redundant of evidence 
in the claims file in January 1989.  Accordingly, such 
evidence is found to be new under 38 C.F.R. § 3.156(a).  

The Board must next consider whether the recently submitted 
evidence is material.  In this regard, it is again noted that 
the claim was originally denied due to the absence of 
evidence demonstrating a current hepatitis disability.  The 
recently added evidence does establish a current diagnosis.  
Therefore, such evidence relates
to an unestablished fact necessary to substantiate the claim.  
However, it is still not material as contemplated under 
38 C.F.R. § 3.156(a), because such evidence does not raise a 
reasonable possibility of substantiating the claim.  Indeed, 
both as of and subsequent to the last final January 1989 
rating decision, the records lacks competent evidence 
causally relating any current disability to active service.  
Without such nexus, there is no possibility of an award of 
service connection, particularly in the circumstances of this 
case, where medical records indicate intravenous drug use.  

The veteran's statements regarding tattoos have been 
considered.  However, he claimed in a November 2004 statement 
that his tattoos were done in 1978.  This is after his 
separation from active service, and thus actually weights 
against his claim.  More significantly, the veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, his statements as to a causal relationship 
between his tattoos and hepatitis do not constitute competent 
evidence and can not serve as a basis for reopening the 
claim.  See Moray, 5 Vet. App. 211, 214.

For the foregoing reasons, the request to reopen the 
previously denied claim must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of service connection for 
hepatitis is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


